OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01835 Pioneer Value Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Dorothy E. Bourassa, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: September 30 Date of reporting period: December 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Value Fund Schedule of Investments12/31/11 Shares Value COMMON STOCKS - 99.0 % Energy - 14.2 % Integrated Oil & Gas - 8.0 % Chevron Corp. $ ConocoPhillips QEP Resources, Inc. $ Oil & Gas Drilling - 1.4 % Ensco Plc $ Oil & Gas Equipment And Services - 3.1 % Baker Hughes, Inc. $ National-Oilwell Varco, Inc. $ Oil & Gas Exploration & Production - 1.7 % Marathon Oil Corp. $ Total Energy $ Materials - 2.3 % Diversified Chemical - 1.2 % LyondellBasell Industries NV $ Diversified Metals & Mining - 1.1 % Freeport-McMoRan Copper & Gold, Inc. (Class B) $ Total Materials $ Capital Goods - 8.0 % Aerospace & Defense - 3.1 % Northrop Grumman Corp. * $ United Technologies Corp. $ Construction & Farm Machinery & Heavy Trucks - 3.2 % Cummins, Inc. $ Deere & Co. $ Electrical Component & Equipment - 1.7 % Rockwell International Corp. $ Total Capital Goods $ Transportation - 4.3 % Railroads - 4.3 % CSX Corp. $ Union Pacific Corp. $ Total Transportation $ Automobiles & Components - 1.3 % Auto Parts & Equipment - 1.3 % Lear Corp. $ Total Automobiles & Components $ Consumer Services - 1.6 % Restaurants - 1.6 % McDonald's Corp. $ Total Consumer Services $ Media - 7.2 % Broadcasting - 1.6 % CBS Corp. (Class B) $ Cable & Satellite - 1.7 % Comcast Corp. $ Movies & Entertainment - 3.9 % News Corp. $ The Walt Disney Co. $ Total Media $ Retailing - 1.6 % Apparel Retail - 1.6 % TJX Companies, Inc. $ Total Retailing $ Food Beverage & Tobacco - 7.7 % Distillers & Vintners - 1.3 % Constellation Brands, Inc. * $ Packaged Foods & Meats - 1.3 % Hershey Foods Corp. $ Soft Drinks - 1.8 % Coca-Cola Co. $ Tobacco - 3.3 % Altria Group, Inc. $ Phillip Morris International, Inc. $ Total Food Beverage & Tobacco $ Health Care Equipment & Services - 5.0 % Health Care Distributors - 2.8 % Cardinal Health, Inc. $ McKesson Corp. $ Managed Health Care - 2.2 % United Healthcare Group, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals & Biotechnology - 8.4 % Biotechnology - 1.5 % Amgen, Inc. $ Pharmaceuticals - 6.9 % Johnson & Johnson Co. $ Pfizer, Inc. $ Total Pharmaceuticals & Biotechnology $ Banks - 6.9 % Diversified Banks - 4.7 % Standard Chartered PLC $ United Overseas Bank, Ltd. Wells Fargo& Co. $ Regional Banks - 2.2 % PNC Bank Corp. $ Total Banks $ Diversified Financials - 9.0 % Asset Management & Custody Banks - 3.4 % Ameriprise Financial, Inc. $ Invesco Ltd. $ Consumer Finance - 3.4 % Capital One Financial Corp. $ Discover Financial Services, LLC $ Diversified Finance Services - 2.2 % J.P. Morgan Chase & Co. $ Total Diversified Financials $ Insurance - 7.7 % Life & Health Insurance - 1.9 % Prudential Financial, Inc. $ Property & Casualty Insurance - 5.8 % ACE Ltd. $ Chubb Corp. The Traveler Companies, Inc. $ Total Insurance $ Software & Services - 3.1 % Internet Software & Services - 0.5 % Yahoo! Inc. * $ Systems Software - 2.6 % Microsoft Corp. $ Oracle Corp. $ Total Software & Services $ Technology Hardware & Equipment - 3.6 % Communications Equipment - 1.4 % Cisco Systems, Inc. $ Computer Hardware - 1.6 % Hewlett-Packard Co. $ Technology Distributors - 0.6 % Arrow Electronics, Inc. * $ Total Technology Hardware & Equipment $ Semiconductors - 1.6 % Semiconductors - 1.6 % Intel Corp. $ Total Semiconductors $ Telecommunication Services - 1.2 % Integrated Telecom Services - 1.2 % Verizon Communications, Inc. $ Total Telecommunication Services $ Utilities - 4.3 % Electric Utilities - 3.5 % American Electric Power Co., Inc. * $ Exelon Corp. $ Gas Utilities - 0.8 % Questar Corp. $ Total Utilities $ TOTAL COMMON STOCKS (Cost$1,238,839,242) $ TOTAL INVESTMENT IN SECURITIES - 99.0 % (Cost$1,238,270,245) (a) $ OTHER ASSETS AND LIABILITIES - 1.0 % $ TOTAL NET ASSETS - 100.0 % $ (A.D.R.) American Depositary Receipt * Non-income producing security. (a) At December 31, 2011, the net unrealized loss on investments based on cost for federal income tax purposes of $1,229,001,274 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized loss $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of December 31, 2011, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
